—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of burglary in the second degree (Penal Law § 140.25 [2]). We conclude that, despite deficiencies in the performance of defense counsel, defendant was not deprived of a fair trial by less than meaningful representation (see, People v Hobot, 84 NY2d 1021, 1022). Defendant’s contentions with respect to evidence of a subsequent unrelated home robbery committed by several prosecution witnesses and comments made by the prosecutor on summation are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Finally, we reject defendant’s contention that County Court abused its discretion in refusing to adjourn sentencing to permit defendant’s newly retained counsel to bring a CPL 330.30 motion (see, People v Lee, 155 AD2d 556, lv denied 75 NY2d 814). (Appeal from Judgment of Oswego County Court, Hafiier, Jr., J. — Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.